MITCHELL V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NOS. 2-06-401-CR

         2-06-402-CR





GRANT MITCHELL	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On October 27, 2006, appellant Grant Mitchell pled guilty to aggravated assault with a deadly weapon and assault of a public servant.  
See
 
Tex. Penal Code Ann.
 §§ 22.01(a), (b)(1), 22.02(a)(2) (Vernon Supp. 2006).
  Pursuant to plea agreements, the trial court sentenced him to eight years’ confinement in each case, with the sentences to run concurrently.  On November 13, 2006, the trial court entered its certifications of defendant’s right to appeal in accordance with rule 25.2(a)(2).  
Tex. R. App. P.
 25.2(a)(2).  The certification in each case states that the case “is a plea-bargain case, and the defendant has NO right of appeal.”

On November 20, 2006, we notified appellant that the certifications indicating that he had no right to appeal had been filed in this court and that these appeals would be dismissed unless appellant or any party desiring to continue the appeals filed a response showing grounds for continuing the appeals.  
See 
Tex. R. App. P.
 25.2(a)(2), (d), 44.3.  We received a response from appellant’s counsel that does not show grounds for continuing the appeals.

Therefore, in accordance with the trial court’s certifications, we dismiss the appeals.  
See
 
Tex. R. App. P.
 25.2(a)(2), 43.2(f); 
Cooper v. State
, 45 S.W.3d 77, 81 (Tex. Crim. App. 2001).



PER CURIAM



PANEL D:	LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED: December 21, 2006

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.